Exhibit 10.1

 

AMENDMENT TO cONSULTING AGREEMENT

THIS AMENDMENT TO CONSULTING AGREEMENT, dated as of August 30, 2020, between
FlexShopper, Inc., a Delaware corporation (the “Company”), and XLR8 Capital
Partners, LLC (the “Consultant”).

W I T N E S S E T H:

WHEREAS, the parties hereto previously entered into a Consulting Agreement,
dated as of February 19, 2019 (the “Consulting Agreement”), pursuant to which
the Consultant agreed to provide to the Company advice on retailer partnerships,
management consulting and mentoring services, marketing consulting, and call
center and collection optimization related to both lease-to-own and loan
products during an initial term from March 1, 2019 to February 28, 2020, in
consideration for monthly compensation originally consisting of the payment of
cash and issuance of warrants by the Company;

WHEREAS, the Consulting Agreement was amended by the parties in March 2020 to
extend the term of the Consulting Agreement for an additional six months through
August 31, 2020 and to eliminate the monthly cash compensation component
previously provided in Section 3(a) thereof; and

WHEREAS, the Company and the Consultant wish to again extend the term of the
Consulting Agreement and make certain other amendments with regard to the
compensation and termination provisions included in the Consulting Agreement;

NOW, THEREFORE, the parties hereto hereby agree that the Consulting Agreement be
amended as follows:

1.             Definitions; references; continuation of Consulting Agreement.
Unless otherwise specified herein, each term used herein that is defined in the
Consulting Agreement shall have the meaning assigned to such term in the
Consulting Agreement. Each reference to “hereof,” “hereto,” “hereunder,”
“herein” and “hereby,” and each other similar reference, and each reference to
“this Agreement” and each other similar reference, contained in the Consulting
Agreement shall from and after the date hereof refer to the Consulting Agreement
as amended hereby. Except as amended hereby, all terms and provisions of the
Consulting Agreement shall continue and remain in full force and effect.

2.              Consulting Engagement; Term. The second sentence of Section 1 of
the Consulting Agreement shall be amended to state that the Term, as amended
hereby, shall be extended to commence on September 1, 2020 and, unless sooner
terminated as provided in the Consulting Agreement, shall continue until
February 28, 2021 (the “primary term”). In addition, the Consulting Agreement,
without any action by either of the parties hereto, shall be automatically
renewed for one successive six-month period thereafter unless otherwise
terminated by the Company (based on the affirmative votes of a majority of the
Company’s disinterested directors) by giving the Consultant written notice to
such effect at least 30 days prior to the expiration of the primary term.

3.              Compensation. With regard to the warrants issuable by the
Company to the Consultant as compensation, Section 3(b) of the Consulting
Agreement shall be amended to replace the $1.25 alternative minimum strike price
per share of the Warrants in the fourth line thereof with a higher minimum
strike price equal to $1.60 per share. In addition, in the second sentence of
paragraph 3(b), the Warrants issued under the terms of this Amendment will each
expire on such date that is four years after the last trading day of the
calendar month relating to the applicable monthly Warrant issuance.





 

 

4.              Termination. Clause (a) of Section 4 shall be restated to state
that either party may terminate the Consulting Agreement for any or no reason by
giving at least 30 days’ prior written notice to the other party of its
intention to terminate the Consulting Agreement, which notice shall specify the
effective date of such termination. A termination of the Consulting Agreement by
the Company shall be based on the affirmative votes of a majority of the
Company’s disinterested directors.

5.             Governing Law. This Amendment shall be governed by and construed
under the laws of the State of Delaware without regard to conflicts of laws
principles that would require the application of any other law.

6.              Counterparts. This Amendment may be executed in counterparts,
all of which shall be one, and the same, agreement

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.



  FLEXSHOPPER, INC.       By:  /s/ R. R. House, Jr.     Name: R. R. House, Jr.  
  Title:   CEO         XRL8 CAPITAL PARTNERS LLC         By: /s/ Howard Dvorkin
    Name: Howard Dvorkin     Title:   Manager

 





